DETAILED ACTION
This office action is in response to an Amendment/Request for Reconsideration-After Non-Final Rejection filed 06/09/2022.
Claims 1, 12, and 17 have been amended.  Claims 2 and 13 have been cancelled.  No claims have been added.  Thus claims, 1, 3-12, and 14-20 have been examined.
The Information Disclosure Statement (IDS) sent 11/04/2021 has been considered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Susarla (Susarla et al, US 2016/0119443 A1) in view of Mace (Mace 2011/0072178 A1).

Regarding claim 1, Susarla teaches  A system comprising: a memory device; (Susarla [Abstract] teaches a system that manages QoS settings for storage resources, where the storage resources are an example of a memory device.) and a processing device, operatively coupled with the memory device, (Susarla [Abstract] discloses the storage controller executes on a processor, thus is an example of a processing device) to: provide a plurality of functions for accessing the memory device, wherein a function of the plurality of functions receives input/output (I/O) operations from a host computing system; (Susarla [Abstract] that discloses the controller responds to storage requests.  Susarla [0023] discloses the requests may be read or write requests that are sent through out a network.  Susarla [0020] discloses the clients may be host computers.  Thus Susarla provide a plurality of functions (read/write) for accessing the memory device received from a host computing device over a network., ) 
select a first function of the plurality of functions to service; (Susarla Fig. 3 and supporting para [0032]-[0035] discloses the storage controller of Susarla contains a QoS controller 325 and  I/O schedule 330 that schedules requests by controlling access request queues 335.)
determine a first operation weight and a second operation weight, (Susarla [0017] discloses there may be applications with a dependency on low latency which may be put in a latency classification, which might be a first operation weight.)
wherein the first operation weight comprises a first value indicating a first percentage of an average latency of the memory device, ( Susarla [0041] discloses that the I/O scheduler 330 allocates a percentage of free tokens to each application based on its latency requirements.   Examiner notes that under broadest reasonable interpretation, the term “indicates” can be interpreted to mean directly or indirectly influences or controls a first percentage of an average latency and the first percentage of an average latency may represent a first percentage target to accomplish an average latency.  Susarla [0071]-[0073] discloses the current latency, which may be based on an aggregate latency or an average latency, may be used to schedule requests as compared to a target latency for the classification.  Thus the first operation rate indicates an application category that determines or indicates the percentage of tokens to be assigned and determines a target average latency for an application of the memory device.) and wherein the second operation weight comprises a second value indicating a second percentage of the average latency of the memory device; (Susarla [0017] discloses there may be application that do not depend on a low latency which may be put in a second operation weight.   Susarla [0041], and [0071]-[0073] discloses an application that does not depend on low latency will be a second operation weight indicating a second/lower percentage of tokens to drive to a  second target average latency for the non low-latency dependent application running on the memory device.)
 assign the first operation weight to a first I/O operation type of I/O operations received at the first function and the second operation weight to a the second I/O operation type of I/O operations received at the first function, (Susarla [0017] that assigns either a dependency on low latency or not.)
wherein the first operation weight indicates a first number of I/O operations having the first I/O operation type to be executed during an execution cycle of the memory device, and wherein the second operation weight indicates a second number of I/O operations having the second I/O operation type to be executed during the execution cycle of the memory device;  (Susarla [0018] discloses that the operator may protect resources so that applications with a given latency  cannot be given to other applications (not of the same latency categorization) thus protecting the number of storage requests allocated to the application through the classification scheme.   Examiner notes that under broadest reasonable interpretation, the term “indicates” can be interpreted to mean directly or indirectly influences or controls, and the phrase an “operation weight indicates a first number of I/O operations”, may be interpreted to mean an operation weight directs, influences, or controls the first number of I/O operations having a first I/O operation type.   Thus by using the tokens to manage available resources per the classification descried in Susarla [0017], the solution of Susarla is indicating a first number of I/O operations as operations are controlled through the use of tokens based on the classification of applications as needing low latency and a second operation weight classifying applications as not needing low latency which results I a second number of I/O operations (a lower number) have the second I/O operation type (not needing low latency) to be executed during the execution cycle (scheduling cycle) of the memory device.)
configure one or more parameters of the first function pertaining to the first I/O operation type and the second I/O operation type based on the assigned first operation weight and the assigned second operation weight, wherein the one or more parameters comprise a number of I/O operations per second received at the first function ().
select, for execution, a first number of operations of the first I/O operation type of the I/O operations received at the first function according to the first operation weight and a second number of operations of the second I/O operation type of the I/O operations received at the first function according to the second operation weight; (Susarla [0017]-[0018], [0041], [0071]-[0073] discloses there may be a first classification needing low latency and assigned greater resources such as tokens and a second latency classification, which is not dependent on low latency, which would be assign less weight and less token resources, where tokens are used to select for execution storage requests or storage I/O operations. )
and execute the first number of operations and the second number of operations at the memory device.  (Susarla [0017]-[0018], [0041], and [0071]-[0073] as detailed above.  See also Susarla Fig. 3 and supporting para [0032]-[0035] discloses the storage controller of Susarla contains a QoS controller 325 and  I/O schedule 330 that schedules requests by controlling access request queues 335.   See Susarla [0041] where the QoS Controller 325 instructs the I/O scheduler 330 to allocate a percentage of free token to each of the applications, thus execute a first number of operations and a second number of operations at the memory device based on their QoS classification.  )
However, Susarla does not explicitly disclose parameters that drive the QOS weights, thus does not explicitly disclose configure one or more parameters of the first function pertaining to the first I/O operation type and the second I/O operation type based on the assigned first operation weight and the assigned second operation weight, wherein the one or more parameters comprise a number of I/O operations per second received at the first function.
Mace, of a similar field of endeavor, further discloses configure one or more parameters of the first function pertaining to the first I/O operation type and the second I/O operation type based on the assigned first operation weight and the assigned second operation weight, wherein the one or more parameters comprise a number of I/O operations per second received at the first function (Mace [0011]-[0013] discloses a feedback mechanism to control priorities to find the lowest priority level necessary to achieve the specified target throughput.  Mace notes the higher the priority the lower the latency.   Thus if the latency of an application is beneath its target the priority is increased.   Mace notes that throughput is directly related to latency.  As throughput increases latency decreases.  Thus a high priority results in lower latency and an increase in throughput (i.e. increased IOPS since throughput is a measure of operations per unit time).   Thus the solution of Susarla that controls the priority using an operation weight in view of Mace that attempts to bring the target latency in line with the actual latency per the feedback loop of Mace would increase the priority when the target latency as measured by the throughput (IOPS) is below the target and decrease the priority when the target latency is above the target and would direct the solution of S).
Susarla and Mace are in a similar field of endeavor as both relate to scheduling memory requests to satisfy quality of service levels of the requesting client.   Thus it would have been obvious before the effectively filed date of the claimed invention to incorporate the feedback priority adjustments as disclosed by Mace into the solution of Susarla.  One would be motivated to do so in order to (Mace [0012]) set the priority of the requesting application to the lowest priority necessary to achieve the specified target throughput (IOPS) for the requesting application and improve the performance of other applications within the system since the resources not needed by the requesting application that are not dedicated to it may be released for use by other applications.  Thus you are not over reserving resources that are not required by an application.
The reasons for obviousness for combining Mace into the solution of Susarla for claims 3-11 are the same as those set for in claim 1 above.


Regarding claim 3, the combination of Susarla and Mace teaches all of the limitations of claim 1 above. Susarla further teaches wherein the first operation weight corresponds to a first level of quality of service associated with the first I/O operation type, and the second operation weight corresponds to a second level of quality of service associated with the second I/O operation type.  (Susarla [0017] discloses that the latency classification is a QoS classification.  Thus the operator assigns an application to dependency on low latency (a first level of quality of service) or an application that does not depend on a low latency (a second level of quality of service).)


Regarding claim 4,  the combination of Susarla and Mace teaches all of the limitations of claim 3 above. Susarla further teaches wherein the first level of quality of service associated with the first I/O operation type comprises at least one of a bandwidth dedicated to the first I/O operation type or a number of I/O operations of the first I/O operation type received at the first function.  (As examiner notes in claim 1 above, ‘an indication’ of a number of operations may be interpreted to influences or controls.   Thus claim 4 that depends on claim 3, which further depends on claim 1 may be disclosed by ‘first level of quality of service.. a number of I/O operations of the first I/O operation type received at the first function’ as claimed in claim 1 which is taught by Susarla [0017]-[0018] as detailed in claim 1 above.)


Regarding claim 5,  the combination of Susarla and Mace teaches all of the limitations of claim 3 above. Susarla further teaches wherein the second level of quality of service associated with the second I/O operation type comprises at least one of a bandwidth dedicated to the second I/O operation type or a number of I/O operations of the second I/O operation type received at the first function.  (As examiner notes in claim 1 above, ‘an indication’ of a number of operations may be interpreted to influences or controls.   Thus claim 5 that depends on claim 3, which further depends on claim 1 may be disclosed by ‘second level of quality of service.. a number of I/O operations of the second I/O operation type received at the first function’ as claimed in claim 1 which is taught by Susarla [0017]-[0018] as detailed in claim 1 above.)


Regarding claim 6,  the combination of Susarla and Mace teaches all of the limitations of claim 3 above. Susarla further teaches wherein the first I/O operation type is a read operation and the second I/O operation type is a write operation.  (Susarla [0017] discloses there may be applications with a dependency on low latency which may be put in a latency classification, which might be a first operation weight that depend on a low latency requirement.  Susarla [0023] discloses the requests may be read or write requests that are sent through out a network.  Thus the first I/O operation type may further be refined from read and write requests that depend on a low latency to read requests that depend on a low latency, thus is an example of a first I/O operation type that is a read operation. The second I/O operation type may further be refined from read and write requests that do not depend on a low latency to write requests that do not depend on a low latency, thus is an example of a second I/O operation type that is a write operation. )


Regarding claim 7,  the combination of Susarla and Mace teaches all of the limitations of claim 3 above.  Susarla further teaches 
wherein the first operation weight indicates how many of a number of I/O operations assigned to the first function are assigned to the first I/O operation type, and the second operation weight indicates how many of the number of operations assigned to the first function are assigned to the second I/O operation type.  (Susarla [0018] discloses that the operator may protect resources so that applications with a given latency  cannot be given to other applications (not of the same latency categorization) thus protecting the number of storage requests allocated to the application through the classification scheme.   Examiner notes that under broadest reasonable interpretation, the term “indicates” can be interpreted to mean directly or indirectly influences or controls, and the phrase an “operation weight indicates a first number of I/O operations”, may be interpreted to mean an operation weight directs, influences, or controls the first number of I/O operations having a first I/O operation type.   Thus by using the tokens to manage available resources per the classification descried in Susarla [0017], the solution of Susarla is indicating a first number of I/O operations as operations are controlled through the use of tokens based on the classification.)



Regarding claim 8,  the combination of Susarla and Mace teaches all of the limitations of claim 3 above.   Susarla further teaches wherein the first function is at least one of a virtual function or a physical function for accessing the memory device.  (Susarla [0050] disclose the functions may be read or write requests sent to storage unit 400 for handling access to the storage device 450.  Susarla [0049] discloses the controller unit may be hardware.   Thus the read/write request is an example of a physical function for accessing the memory device (storage device).)


Regarding claim 9,  the combination of Susarla and Mace teaches all of the limitations of claim 3 above. 
wherein for each function of the plurality of functions, (Susarla [Abstract] that discloses the controller responds to storage requests.  Susarla [0023] discloses the requests may be read or write requests that are sent through out a network.  Susarla [0020] discloses the clients may be host computers.  Thus Susarla provide a plurality of functions (read/write) for accessing the memory device received from a host computing device over a network., ) 
the processing device is further to: select, for execution, (Susarla Fig. 3 and supporting para [0032]-[0035] discloses the storage controller of Susarla contains a QoS controller 325 and  I/O schedule 330 that schedules requests by controlling access request queues 335, where scheduling a request is an example of selecting.)
 a corresponding first number of operations of the first I/O operation type of the I/O operations received at the respective function according to a corresponding first operation weight assigned to the first I/O operation type, and a corresponding second number of operations of the second I/O operation type of the I/O operations received at the respective function according to a corresponding second operation weight assigned to the second I/O operation type.  (Susarla [0018] discloses that the operator may protect resources so that applications with a given latency  cannot be given to other applications (not of the same latency categorization).    Thus by using the tokens to manage available resources per the classification descried in Susarla [0017], the solution of Susarla is indicating a first number of I/O operations as operations are controlled through the use of tokens based on the classification for applications that are dependent on low latency, where a first I/O operation type is dependent on low latency and a second operation type is not dependent on low latency.  Susarla [0017] discloses there may be a second latency classification, which is not dependent, and the first type receives more tokens thus is generates more I/O operations per the corresponding categorizations (i.e. weights).)


Regarding claim 10,  the combination of Susarla and Mace teaches all of the limitations of claim 3 above.  Susarla further teaches wherein to select the corresponding first number of operations of the first I/O operation type of the respective function, the processing device is further to retrieve from a first queue associated with the respective function, a first number of operations of the first I/O operation type of the respective function according to a corresponding first operation weight assigned to the first I/O operation type.  (Susarla [0041] discloses that the I/O scheduler manages access to the request queues by issuing tokens to applications to enable the requests per the application classification. Each token may represent one storage request.   Susarla [0041] discloses access to the request queues 335 is given to applications processing tokens which the application uses to have storage requests placed in the request queues 335.   Susarla [0045]  discloses that storage requests are removed from the request queues 335 by the I/O schedule 330 for handling  by converting them to specific commands and/or messages to be send to the corresponding storage unit.  Thus in response to the tokens generated as appropriate for the classification, the storage controller (processing device) retrieves the queued requests from  requests queues 335 which is an example of a first queue. Since requests are only queued into request queues 335 according to their classification tokens, they can only be removed according to their classification tokens, i.e. their classification weight.)


Regarding claim 11,  the combination of Susarla and Mace teaches all of the limitations of claim 3 above.  Susarla further teaches wherein to select the corresponding second number of operations of the second I/O operation type of the respective function, the processing device is further to retrieve from a second queue associated with the respective function, a second number of operations of the second I/O operation type of the respective function according to a corresponding second operation weight assigned to the second I/O operation type.  (Susarla [0041] discloses that the I/O scheduler manages access to the request queues by issuing tokens to applications to enable the requests per the application classification. Each token may represent one storage request.   Susarla [0041] discloses access to the request queues 335 is given to applications processing tokens which the application uses to have storage requests placed in the request queues 335.   Susarla [0045]  discloses that storage requests are removed from the request queues 335 by the I/O schedule 330 for handling  by converting them to specific commands and/or messages to be send to the corresponding storage unit.  Thus in response to the tokens generated as appropriate for the classification, the storage controller (processing device) retrieves the queued requests from  requests queues 335 which is an example of a second queue. Examiner notes that the claim limitation of claims 10 and 11 do not require that the first queue and the second queue be distinct.  Since requests are only queued into request queues 335 according to their classification tokens, they can only be removed according to their classification tokens, i.e. their classification weight.)


Regarding claim 12,  Susarla teaches A method comprising: (Susarla [Abstract] teaches that the solution of Susarla may be implemented as a method) providing a plurality of functions for accessing the memory device, (Susarla [0023] discloses the requests may be read or write requests that are sent through out a network, thus are a plurality of functions directed to storage unit 141-149.)   wherein a function of the plurality of function receives I/O operations from a host computing system;  (Susarla [0020] discloses the clients may be host computers.  Thus Susarla provide a plurality of functions (read/write) for accessing the memory device received from a host computing device over a network., ) 
	The remainder of claim 12 recites limitations described in claim 1 above, and thus are rejected on the teachings and rationale as described in claim 1 above.


Regarding claim 14,  the combination of Susarla and Mace teaches all of the limitations of claim 12 above. 
The remainder of claim 14 recites limitations described in claim 3 above, and thus are rejected on the teachings and rationale as described in claim 3 above.


Regarding claim 15,  the combination of Susarla and Mace teaches all of the limitations of claim 12 above. 
The remainder of claim 15 recites limitations described in claim 7 above, and thus are rejected on the teachings and rationale as described in claim 7 above.


Regarding claim 16,   the combination of Susarla and Mace teaches all of the limitations of claim 12 above. 
The remainder of claim 16 recites limitations described in claim 9 above, and thus are rejected on the teachings and rationale as described in claim 9 above.

Regarding claim 17, Susarla teaches A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: execute (Susarla [Abstract] discloses a storage controller include a memory containing machine readable medium comprising machine executable code having instructions for performing a method of managing application performance)
a selection scheme to select I/O operations from a plurality of functions for accessing a memory device (Susarla Fig. 3 and supporting para [0032]-[0035] and [0041] discloses the storage controller of Susarla contains a QoS controller 325 and  I/O schedule 330 that schedules requests by controlling access request queues 335.    Susarla [0023] discloses that the storage requests may be read or writes requests, thus a plurality of functions for accessing a memory device.   Thus the I/O schedule selects read or write operations by controlling tokens that are provided to the QoS controller who then schedules the read or writes requests according to the available tokens.)
during an execution cycle; (Consistent with paragraphs [0037]-[0038] of the instant application, an execution cycle might be a scheduling interval.  Susarla [0041] discloses that the QoS controller may maintain access to the request queues 335 for an application by locking the percentage assigned to the application so that it is not reduced when other applications are accelerated, there the period of time the application is locked is an example of an execution time, as it is a scheduling interval.)
select a function of the plurality of functions to service; (Susarla [0041] discloses that the I/O scheduler manages access to the request queues by issuing tokens to applications to enable the requests per the application classification. Each token may represent one storage request.   Susarla [0041] discloses access to the request queues 335 is given to applications processing tokens which the application uses to have storage requests placed in the request queues 335.   Thus the I/O scheduler of Susarla selects the functions (reads or writes) to service based on a token system.)
determine a first operation weight and a second operation weight, wherein the first operation weight comprises a first value indicating a first percentage of an average latency of the memory device, (Susarla [0071] discloses the current latency, which may be based on an aggregate latency or an average latency, may be used to schedule requests.  Susarla  [0071] discloses the current latency may be based on an aggregate latency (e.g., an average) of recent storage requests.) and wherein the second operation weight comprises a second value indicating a second percentage of the average latency of the memory device; (Susarla [0017] discloses there may be applications with a dependency on low latency which may be put in a latency classification, which might be a first operation weight, and application that do not depend on a low latency which may be put in a second operation weight)
determine a number of I/O operations allocated to the function; (Susarla [0041] discloses that the I/O scheduler manages access to the request queues by issuing tokens to applications to enable the requests per the application classification. Each token may represent one storage request.   Susarla [0041] discloses access to the request queues 335 is given to applications processing tokens which the application uses to have storage requests placed in the request queues 335. Thus when Susarla is controlling tokens assigned to an application it is determining a number of I/O operations allocated to the application executing the function.)
retrieve, from a first queue, a first number of a first I/O operation type operations based on the first operation weight assigned to the first I/O operation type and the number of I/O operations allocated to the function, wherein the first operation weight indicates a first number of I/O operations having the first I/O operation type to be executed during the execution cycle of the memory device; (Susarla [0018] discloses that the operator may protect resources so that applications with a given latency  cannot be given to other applications (not of the same latency categorization) thus protecting the number of storage requests allocated to the application through the classification scheme.   Examiner notes that under broadest reasonable interpretation, the term “indicates” can be interpreted to mean directly or indirectly influences or controls, and the phrase an “operation weight indicates a first number of I/O operations”, may be interpreted to mean an operation weight directs, influences, or controls the first number of I/O operations having a first I/O operation type.   Thus by using the tokens to manage available resources per the classification descried in Susarla [0017], the solution of Susarla is indicating a first number of I/O operations as operations are controlled through the use of tokens based on the classification.)
retrieve, from a second queue, a second number of a second I/O operation type operations based on the second operation weight assigned to the second I/O operation type and the number of I/O operations allocated to the function, wherein the second operation weight indicates a second number of I/O operations having the second I/O operation type to be executed during the execution cycle of the memory device; and execute the first number of operations and the second number of operations during the execution cycle.  (Susarla [0018] discloses that the operator may protect resources so that applications with a given latency  cannot be given to other applications (not of the same latency categorization).    Thus by using the tokens to manage available resources per the classification descried in Susarla [0017], the solution of Susarla is indicating a first number of I/O operations as operations are controlled through the use of tokens based on the classification for applications that are dependent on low latency, where a first I/O operation type is dependent on low latency and a second operation type is not dependent on low latency.  Susarla [0017] discloses there may be a second latency classification, which is not dependent, and the first type receives more tokens thus is generates more I/O operations per the corresponding categorizations (i.e. weights).)
However, Susarla does not explicitly disclose parameters that drive the QOS weights, thus does not explicitly disclose configure one or more parameters of the first function pertaining to the first I/O operation type and the second I/O operation type based on the assigned first operation weight and the assigned second operation weight, wherein the one or more parameters comprise a number of I/O operations per second received at the first function.
Mace, of a similar field of endeavor, further discloses configure one or more parameters of the first function pertaining to the first I/O operation type and the second I/O operation type based on the assigned first operation weight and the assigned second operation weight, wherein the one or more parameters comprise a number of I/O operations per second received at the first function (Mace [0011]-[0013] discloses a feedback mechanism to control priorities to find the lowest priority level necessary to achieve the specified target throughput.  Mace notes the higher the priority the lower the latency.   Thus if the latency of an application is beneath its target the priority is increased.   Mace notes that throughput is directly related to latency.  As throughput increases latency decreases.  Thus a high priority results in lower latency and an increase in throughput (i.e. increased IOPS since throughput is a measure of operations per unit time).   Thus the solution of Susarla that controls the priority using an operation weight in view of Mace that attempts to bring the target latency in line with the actual latency per the feedback loop of Mace would increase the priority when the target latency as measured by the throughput (IOPS) is below the target and decrease the priority when the target latency is above the target and would direct the solution of S).
Susarla and Mace are in a similar field of endeavor as both relate to scheduling memory requests to satisfy quality of service levels of the requesting client.   Thus it would have been obvious before the effectively filed date of the claimed invention to incorporate the feedback priority adjustments as disclosed by Mace into the solution of Susarla.  One would be motivated to do so in order to (Mace [0012]) set the priority of the requesting application to the lowest priority necessary to achieve the specified target throughput (IOPS) for the requesting application and improve the performance of other applications within the system since the resources not needed by the requesting application that are not dedicated to it may be released for use by other applications.  Thus you are not over reserving resources that are not required by an application.
The reasons for obviousness for combining Mace into the solution of Susarla for claims 18-20 are the same as those set for in claim 17 above.


Regarding claim 18,  Susarla teaches all of the limitations of claim 17 above.  
The remainder of claim 18 recites limitations described in claim 6 above, and thus are rejected on the teachings and rationale as described in claim 6 above.


Regarding claim 19,  Susarla teaches all of the limitations of claim 17 above.  
The remainder of claim 19 recites limitations described in claim 7 above, and thus are rejected on the teachings and rationale as described in claim 7 above.


Regarding claim 20,   Susarla teaches all of the limitations of claim 17 above.  Susarla further teaches wherein the first queue stores I/O operations of the first I/O operation type and the second queue stores I/O operations of the second I/O operation type is a write operation (Susarla [0017] discloses there may be applications with a dependency on low latency which may be put in a latency classification, which might be a first operation weight that depend on a low latency requirement.  Susarla [0023] discloses the requests may be read or write requests that are sent through out a network.  Thus the first I/O operation type may further be refined from read and write requests that depend on a low latency to read requests that depend on a low latency, thus is an example of a first I/O operation type that is a read operation. The second I/O operation type may further be refined from read and write requests that do not depend on a low latency to write requests that do not depend on a low latency, thus is an example of a second I/O operation type that is a write operation. Examiner notes that the claim limitation of claim 20 does not require that the first queue and the second queue are separate and distinct.  Thus application read requests that depend on low latency may be in the first queue and application write requests that do not depend on low latency may be in the second queue and the first and second queue may be the access request queue(s) 335 which represents one or more application request queues.  Thus there may be separate queues, but this is not required as claimed.)


Response to Remarks
Applicant’s arguments with respect to claim(s) 1, 3-12, and 14-20 have been considered and are persuasive.   Therefore, the rejection has been withdrawn.   However, upon further consideration and in response to the claims as amended, a new ground(s) of rejection is made in view of Mace (Mace 2011/0072178 A1) as detailed in the rejection above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138